IHM'lt
                               ELECTRONIC RECORD




COA#        11-12-00270-CR                       OFFENSE:        22.01


            Martin Quiroz v.
STYLE:     The State of Texas                    COUNTY:         Midland

                      MODIFIED


COA DISPOSITION:      & AFFIRMED                 TRIAL COURT: 385th District Court


DATE: 09/30/14                   Publish: NO     TCCASE#:        CR38816




                        IN THE COURT OF CRIMINAL APPEALS



           Martin Quiroz v.
style:    The State of Texas                          CCA#:       PD-1469-14

         fiPPELLANT5                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                     JUDGE:

DATE: _                                              SIGNED:                         PC:_
JUDGE:           AM UlsLt^*^-                         PUBLISH:                       DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD